 Case 4:20-cr-00029-ALM-CAN Document 1 Filed 02/12/20 Page 1 of 3 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION
                                                                                Clerk, (J q n«, .
 UNITED STATES OF AMERICA §                              SEALED
                                             §
 v.                            §                         Case No. 4:20CR j                          ' ~
                                             §           Judge |\ a22A f
 KRISTA AS ILEY COX (1) §
 CRAIG SEASON (2) §



                                     INDICTMENT
   THE UNITED STATES GRAND JURY CHARGES:

                                      COUNT ONE

                                                 Violation: 21 U.S.C. § 846 (Conspiracy
                                                 to Possess with Intent to Distribute
                                                 Methamphetamine)

       That from sometime in or around June 2019, and continuously thereafter up to in or

around September 2019, in the Eastern District of Texas and elsewhere, Krista Cox and

Crai Season, did knowingly and intentionally combine, conspire, and agree with each

other and other persons known and unknown to the United States Grand Jury, to knowingly

and intentionally possess with the intent to distribute a substance or mixture containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

       In violation of 21 U.S.C. § 846.

             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
       As a result of committing the offenses charged in this Indictment, the defendant

shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property used to commit

Indictment
Page 1
 Case 4:20-cr-00029-ALM-CAN Document 1 Filed 02/12/20 Page 2 of 3 PageID #: 2



 or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

 obtained directly or indirectly from the offenses.


                                                      A TRUE BILL



                                                  GRAND JURY FOREPERSON
JOSEPH D. BROWN
UNITED STATES ATTORNEY



G.R. JACKSON                                      Date
ANAND VARADARAJAN

Attorneys for the United States




Indictment
Page 2
Case 4:20-cr-00029-ALM-CAN Document 1 Filed 02/12/20 Page 3 of 3 PageID #: 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                     § SEALED
                                              §
 v.                                           § Case No. 4:20CRp\|
                                              §      dge
 KRISTA ASHLEY COX (1)                        §
 CRAIG REASON (2)                             §



                                  NOTICE OF PENALTY

                                         Count One

Violation: 21 U.S.C. § 846

Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
             million, or both; and a te m of supervised release of at least three years.

               If it is shown that the defendant committed such violation after a prior
               conviction for a felony drug offense has become final, not more than 30
               years, a fine not to exceed $2 million, or both; a te m of supervised release
               of at least 6 years.


Special
Assessment: $100.00




Notice of Penalty
Page 1
